UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2011 WEBMEDIABRANDS INC. (Exact name of registrant as specified in its charter) Delaware 000-26393 06-1542480 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 Washington Street, Suite 912, Norwalk, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 662-2800 Not Applicable (Former name or former address, if changed since last report) Explanatory Note This Amendment No. 1 to the Current Report on Form 8-K/A for WebMediaBrands Inc. amends our Current Report on Form 8-K initially filed with the Securities and Exchange Commission on May 17, 2011. (the “Original Filing”).This Amendment No. 1 is being filed to amend Item 9.01 to include the audited financial statements of Inside Network, Inc. for the period from January 9, 2009 (inception) to December 31, 2009 and for the fiscal year ended December 31, 2010, the unaudited financial statements for the three months ended March 31, 2010 and 2011, and the unaudited pro forma combined financial information of WebMediaBrands, which illustrates the effect of WebMediaBrands’s acquisition of Inside Network.Except as set forth above, the Original Filing has not been amended, updated or otherwise modified. 2 Item9.01. Financial Statements and Exhibits. (a) Financial Statements of business acquired. The financial statements of Inside Network, Inc. and the report of Rothstein, Kass and Company, P.C., the independent registered accounting firm relating to such financial statements, are attached hereto. (b) Pro forma financial information. The unaudited pro forma condensed financial statements of the Registrant are attached hereto.These unaudited pro forma condensed financial statements are not necessarily indicative of the results that actually would have been attained if the acquisition had been in effect on the dates indicated or which may be attained in the future. Such statements should be read in conjunction with the historical financial statements of the Registrant and Inside Network, Inc. (d) Exhibits Exhibit Number Description of Document Registrant’s Form Dated Exhibit Number Filed Herewith Stock Purchase Agreement dated May 11, 2011, by and among WebMediaBrands Inc., certain Stockholders of Inside Network, Inc. and Justin L. Smith as Stockholder Representative. Form 8-K 05/17/11 Form of Restricted Stock Purchase Agreement by and between WebMediaBrands Inc. and certain Stockholders of Inside Network, Inc. Form 8-K 05/17/11 Employment Agreement dated May 11, 2011, by and between WebMediaBrands Inc. and Justin L. Smith. Form 8-K 05/17/11 Nominating Agreement dated May 11, 2011, by and between WebMediaBrands Inc. and Justin L. Smith. Form 8-K 05/17/11 Support Agreement dated May 11, 2011, by and between Justin L. Smith and Alan M. Meckler. Form 8-K 05/17/11 Press Release, dated May 12, 2011, of WebMediaBrands Inc. Form 8-K 05/17/11 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. WEBMEDIABRANDS CORPORATION Date: July 22, 2011 By: /s/Donald J. O’Neill Donald J. O’Neill Vice President and Chief Financial Officer 4 Index to Audited Financial Statements Page Report of Independent Registered Public Accounting Firm 6 Balance Sheets as of December 31, 2009 and 2010 7 Statements of Operations for the Period from January 9, 2009 (inception) to December 31, 2009 and for the Year Ended December 31, 2010 8 Statements of Changes in Member’s and Stockholders’ Equity for the Period from January 9, 2009 (inception) to December 31, 2009 and for the Year Ended December 31, 2010 9 Statements of Cash Flows for the Period from January 9, 2009 (inception) to December 31, 2009 and for the Year Ended December 31, 2010 10 Notes to Financial Statements 11 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS AND STOCKHOLDERS INSIDE NETWORK, INC. We have audited the accompanying balance sheets of Inside Network, Inc. (f/k/a Prophetic Media LLC) (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, changes in member’s and stockholders’ equity and cash flows for the year then ended and the period from January 9, 2009 (inception) to December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the year then ended and the period from January 9, 2009 (inception) to December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. ROTHSTEIN, KASS & COMPANY, P.C. Roseland, New Jersey July 22, 2011 6 Inside Network, Inc. (f/k/a Prophetic Media LLC) Balance Sheets December 31, 2009 and 2010 (in thousands, except share amounts) December 31, ASSETS Current assets: Cash $ $ Accounts receivable 20 26 Prepaid expenses — 14 Income tax receivable — 64 Total current assets Other assets — 4 Total assets $ $ LIABILITIES, MEMBER’S EQUITY AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued payroll and related expenses $ 63 $ — Accrued expenses and other current liabilities — 4 Deferred revenues 53 Total current liabilities Commitments and contingencies (see note 6) Member’s equity 61 — Stockholders’ equity: Common stock, $.00001 par value, 1,200,000 shares authorized, 1,055,000 shares issued and outstanding at December 31, 2010 — — Additional paid-in capital — 30 Retained earnings — Total stockholders’ equity — Total liabilities, member’s equity and stockholders’ equity $ $ See notes to financial statements. 7 Inside Network, Inc. (f/k/a Prophetic Media LLC) Statements of Operations For the Period from January 9, 2009 (inception) to December 31, 2009 and for the Year Ended December 31, 2010 (in thousands) Period from January 9, 2009 (inception) to December 31, 2009 Year Ended December 31, 2010 Revenues $ $ Cost of revenues Advertising, promotion and selling 11 78 General and administrative Total operating expenses Operating income Provision for income taxes — Net income $ $ See notes to financial statements. 8 Inside Network, Inc. (f/k/a Prophetic Media LLC) Statements of Changes in Member’s and Stockholders’ Equity For the Period from January 9, 2009 (inception) to December 31, 2009 and for the Year Ended December 31, 2010 (In thousands, except share amounts) Number of Shares Issued Common Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Member’s Equity Balance at January 9, 2009 (inception) — $
